194 F.2d 1013
Frances De Crignis VON WEDEL, Plaintiff-Appellant,v.J. Howard McGRATH, Attorney General of the United States, as Successor to the Alien Property Custodian, Defendant-Appellee.
No. 10648.
United States Court of Appeals Third Circuit.
Argued March 21, 1952.
Decided March 25, 1952.

Appeal from an Order of the United States District Court for the District of New Jersey; Thomas F. Meaney, Judge.
Chauncey Belknap, New York City (Milton, McNulty & Augelli, Jersey City, N. J., Robert P. Patterson, Pieter J. Kooiman, Francis J. Sypher, all of New York City, on the brief), for appellant.
Irving Jaffe, Washington, D. C. (Harold I. Baynton, Asst. Atty. Gen., Grover C. Richman, Jr., U. S. Atty., for District of New Jersey, Newark, N. J., Edward V. Ryan, Asst. U. S. Atty., Jersey City, N. J., James D. Hill, George B. Searls, Washington, D. C., Sol Elson, Attorneys Department of Justice, on the brief), for appellee.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment will be affirmed on the opinion of Judge Meaney in the District Court. 100 F. Supp. 434.